Citation Nr: 1111768	
Decision Date: 03/24/11    Archive Date: 04/06/11	

DOCKET NO.  07-30 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a chronic low back disability.

2.  Entitlement to service connection for a disability involving the right hand, to include arthritis.

3.  Entitlement to service connection for a disability involving the left hand, to include arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the VARO in Denver, Colorado, that, in pertinent part, denied entitlement to the benefits sought.  


FINDINGS OF FACT

1.  The competent and probative evidence of record preponderates against a finding that the Veteran has a low back disability related to active military service or to any incident thereof, and any current low back disability was not manifest within the first year following service discharge.  

2.  Any current right hand disability is not shown to be related to active military service or to any incident thereof, and any arthritis of the hand was not manifest within the first year following service discharge.

3.  Any current left hand disability is not shown to be related to active military service or to any incident thereof, and any arthritis of the hand was not manifest within the first year following service discharge.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  

2.  The criteria for service connection for a right hand disability, to include arthritis, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3..102, 3.303, 3.307, 3.309 (2010).

3.  The criteria for service connection for a left hand disability, to include arthritis, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2007 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist claimants in developing information and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), whenever VA is in receipt of a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) information and medical evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence that VA will seek or that VA will obtain: and (3) what portion of the evidence and information the Veteran is to provide.  

Also, the VCAA notice requirements apply to all 5 elements of a service connection claim.  Those elements are:  (1) Veteran status; (2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds there has been essential compliance with the mandates of the VCAA with regard to the disabilities at issue.  In a letter dated in May 2006, the Veteran was provided with notice of the information and evidence needed to substantiate his claims.  He was also told what evidence VA was responsible for obtaining and what evidence VA would assist him in obtaining.  He was also provided with information pertaining to the rating criteria and effective date provisions pertinent to the claim.  Additionally, the records show that he has been represented by a Veterans service organization and has been counseled throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

With regard to the duty to assist the Veteran, under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the Veteran in obtaining the evidence necessary to substantiate the claim.  VA has obtained his service treatment records and VA and private medical records.  It has also obtained records from the Social Security Administration.  The evidence shows the Veteran did at one time requested a hearing with regard to the issues under consideration, but in a report of contact in May 2009, he stated that he wanted his case to go to the Board without a hearing.  The VA representative stated that the Veteran was asked "two times if he was sure, I also explained three different types of hearings.  He still does not want a hearing..."  The Veteran was accorded an examination with regard to the disabilities at issue by VA in April 2006.  The examiner had the claims file available for review and indicated that a review of the file was conducted in conjunction with the examination.  

The Board therefore finds the Veteran has had an ample opportunity to participate effectively in the processing of his claims by VA and VA has done everything possible to assist him in developing the claims.  Accordingly, the Board finds VA has satisfied its duties to notify and assist the Veteran in developing evidence pertinent to the claims.  Adjudication of the claims at this juncture, without  directing or accomplishing any additional notification or development action, poses no risk or prejudice to the Veteran.  Barnard v. Brown, 4 Vet. App. 384, 394 (1993).





Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R § 3.303.

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303 (a).

For the showing of chronicity in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis in putting the word "chronic."  Continuity of symptomatology is required only where the condition noted during service (or during a presumptive period), is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).

Service connection may also be granted for disability first diagnosed after discharge, when all the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for a Veteran who has served ninety (90) days or more on active service during a period of war or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree of 10 percent or more within one year following service discharge.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed disorder, the following must be shown:  (1) The existence of a current disability; (2) in service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by active military service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2009).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Evidentiary Standards

VA must give due consideration to all pertinent medical or lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154 (a).  The Veteran does not argue and the record does not show that the claimed disabilities are the result of participation in combat and therefore the combat provisions of 38 U.S.C.A. § 1154 (b) do not apply.

Competency is a legal concept determining whether medical or lay evidence may be considered.  In other words, this means whether the evidence is admissible as distinguished from weight and credibility.  The former determines whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination made as to the probative value of the evidence after the evidence has been submitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Competent lay evidence means any evidence not requiring that the claimant have specialized education,  training, or experience.  Lay evidence is competent evidence provided by a person who has knowledge of facts or circumstances, and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Court, as a fact finder, must determine the probative value or weight of the medical evidence.  Washington v. Nicholson, 19 Vet. App. 62, 369 (2005).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary of VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107 (b).

Factual Background and Analysis 

The Board has thoroughly reviewed all the evidence in the claims folder.  The Board has an obligation to provide reasons and bases supporting its decision.  There is no need to discuss in detail all the evidence submitted by the Veteran or in his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000)  (The Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000)  (The law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).  

The service treatment records are without reference to complaints or findings indicative of the presence of a disability involving either the back or the hands.  In his report of medical history made at the time of separation examination in June 1967, the Veteran did not indicate having any complaints with regard to the back or the hands.  Clinical examination at that time was entirely normal.  In a statement of medical condition made on July 26, 1967, the Veteran noted that he had undergone a separation medical examination within three working days prior to departure from separation, but to the best of his knowledge since the separation examination "there has been no change in my medical condition."  

The post service evidence of record includes the report of an outpatient visit in September 2002 at which time the Veteran was evaluated for a complaint of pain involving the right hand.  An assessment was made of arthritis of the distal interphalangeal joint of the right hand.  

Additional evidence includes the report of an April 2004 magnetic resonance imaging scan of the lumbosacral spine done at a private facility to evaluate the complaint of left leg numbness.  The studies show the presence of disc disease involving the low back area.  

Of record is a November 2004 statement from a private neurologist.  He stated that he saw the Veteran that month for a history of back pain radiating into the left lower extremity "without a known precipitating event."  Reference was made to the magnetic resonance imaging study mentioned above.  It was stated the Veteran's past medical history was significant for diabetes and hypertension.  No reference was made to the hands.  The physician recommended decompression surgery to relieve the complaint of constant back and left sciatica.  

In a November 2004 statement the physician reported the Veteran "has had back and left lower extremity pain without a known precipitating event over the last six months."  The Veteran underwent hemilaminectomy at the L4-L5 level on the left with foraminotomy and removal of a synovial cyst in November 2004.  He was given a postoperative diagnosis of retractable back and left sciatic pain associated with a synovial cyst at L4-5 on the left.  

The Veteran was accorded a rating examination by VA in April 2006.  The claims file was reviewed by the examiner.  Reference was made to review of "multiple" outside primary care office records, including the magnetic resonance imaging scan done in April 2004 and the hemilaminectomy report in November 2004.  With regard to the back, it was stated the date of onset of problems was in 2004.  The Veteran developed pain in his legs early in 2004 and then had lower back difficulties.  He reported that previously he had had some symptoms with lifting.  He claimed the first time he ever experienced back pain was in Alaska in 1967 when he was lifting a Snow Cat vehicle.  He claimed he had had back pain every year since then on an intermittent basis and it became continuous in 2004.

The Veteran also stated that he fell off a tank in 1965 and landed on his back, had the wind knocked out of him, and was semiconscious, but recuperated without sequelae.  

With regard to the hands, notation was made of arthritis of the hands and it was stated that date of onset was "1991."  Elaboration was not provided.  Following examination the Veteran's diagnoses included a vertebral disc protrusion causing left-sided neuroforaminal narrowing at the L4 and L5 level and osteoarthritis of both hands.  No opinion was expressed as to the etiology of the aforementioned disabilities.  

Additional medical evidence includes reports of treatment and evaluation for various purposes in 1986 for complaints unrelated to the disabilities at issue.  No reference was made to back or hand problems until the early 2000's.

Of record is a November 2008 statement from the Veteran in which he indicated that he had no back problems prior to the military.  He stated that he hurt his back lifting a Snow Cat in Alaska and this was the only time he hurt himself.  He recalls the neurosurgeon was curious as to why his discs were in the shape they were.  He claimed he had never been involved in any accidents of any type. 

The Board acknowledges the Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno v. Derwinski, 6 Vet. App. 465, 470 (1994).  See also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility because it is not accompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Lack of contemporaneous medical records does not serve as an "absolute bar" for a service connection claim); Barr, 21 Vet. App. at 303  (The Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or its symptoms.)

Although the Veteran now asserts that he has had problems with his back and hands since service, after review of the lay and medical evidence of record, the Board finds that the persuasive weight of the evidence reflects that he did not experience continuous symptoms of back or hand problems for years after service separation.  The Board concludes that the Veteran's assertion of continued symptomatology since after service, while competent, is not credible.  The Veteran's recently reported history of symptoms of difficulties in service is not consistent with the contemporaneous lay and medical evidence of record.  The service treatment records are without any mention whatsoever of back or hand problems following service.  

A review of the record shows that when the Veteran was seen for medical treatment and medical evaluation purposes in the years following service discharge, no reference was made to back or hand problems until years following service.  With regard to the hands, it was not until 2002 that there was mention of a complaint involving the right hand.  Further, when the Veteran was examined by VA in April 2006, he gave a history of an onset of hand problems to 1991.  Elaboration was not provided.  Regardless, this is a time many years following service discharge and is clearly not consistent with the veteran's current recollections.

With regard to the back, the medical treatment records do not reflect back difficulties until the early 2000's, a time again many years following service discharge.  When the Veteran was evaluated by a private neurologist in October 2004, his past medical history was described as significant only for diabetes and hypertension.  In early November 2004 the Veteran reported back and left lower extremity pain "without a known precipitating event" and only for just the past six months.  

In view of the foregoing, the Board finds that the weight of the medical evidence is against a finding of continuity of symptoms since separation with regard to the back and the hands.  Accordingly, an award of service connection based on chronicity and continuity of symptomatology is not for application.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).


ORDER

Service connection for a chronic low back disability is denied.

Service connection for a disability of the right hand, to include arthritis, is denied.

Service connection for a disability of the left hand, to include arthritis, is denied.



	                        ____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


